UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN LAVON WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:04-cr-00146-1)


Submitted:   January 27, 2016             Decided:   February 5, 2016


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abraham Julian Saad, SAAD LAW OFFICE, Huntington, West Virginia,
for Appellant.    R. Booth Goodwin II, United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Steven Lavon Walker appeals the district court’s judgment

revoking his supervised release and sentencing him to 57 months’

imprisonment,    to   run     consecutively        to   his    sentence   for   the

offense   that   constituted         the       supervised     release   violation.

Walker argues that this sentence is unreasonable.                       Finding no

error, we affirm.

     “A   district    court    has    broad       discretion    when    imposing   a

sentence upon revocation of supervised release.”                   United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                     We will affirm a

revocation sentence that is within the statutory maximum and not

“plainly unreasonable.”         United States v. Crudup, 461 F.3d 433,

437-38 (4th Cir. 2006). ∗        In conducting this review, we assess

the sentence for reasonableness, utilizing “the procedural and

substantive considerations” employed in evaluating an original

criminal sentence.      Id. at 438.              Only if a sentence is found

procedurally or substantively unreasonable will we “then decide

     ∗ To the extent Walker argues that Crudup was wrongly
decided and that we should analyze revocation sentences under
the same reasonableness standard we apply to initial sentences,
we lack authority to consider this challenge. See United States
v. Rivers, 595 F.3d 558, 564 n.3 (4th Cir. 2010) (“A panel of
this court cannot overrule, explicitly or implicitly, the
precedent set by a prior panel of this court.” (alteration and
internal quotation marks omitted)).   Moreover, even if we were
to apply the standard advocated by Walker, it would have no
effect on the disposition of this case because Walker’s sentence
is reasonable.



                                           2
whether the sentence is plainly unreasonable.”                          Id. at 439.     A

sentence   that       is    within      a    properly    calculated      Chapter     Seven

range is presumed reasonable.                 Webb, 738 F.3d at 642.

       Having    reviewed         the       record    and   the     district    court’s

explanation      of        the   revocation          sentence,    we     conclude     that

Walker’s sentence is procedurally and substantively reasonable.

To the extent Walker argues that the district court improperly

considered the need to punish him, in violation of 18 U.S.C.

§ 3583(c) (2012), we find that the court’s explanation of the

revocation sentence does not support this contention.

       We affirm the district court’s judgment.                        We dispense with

oral   argument       because         the    facts    and   legal      contentions     are

adequately      presented        in    the    materials     before     this   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                               3